DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a closing plate and/or closing plug and/or a closing device for closing and opening”.  This is vague as it is unclear how the closing device operates, is connected to the device.  It is further unclear what the opening in the appendage is and how the closing plate/plug/device works and/or operates with connection to the claimed apparatus.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17-19, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (U.S. Pat. 7,941,217 hereinafter “Pei”) in view of Pei et al. (U.S. Pub. 2017/0106191 hereinafter “Pei2”).
Regarding claim 11, Pei discloses an apparatus for long term heart rhythm normalization for patients inclined to having atrial fibrillation (e.g. 100), configured to be positioned in a body of a patient (e.g. ) comprising a first wired or leadless electrode placed in a right atrium (e.g. 120) the apparatus senses primary electrical pulses generated in the right atrium and comprises a sensing unit coupled to the first electrode (e.g. Col. 4, ll. 26-52) and also comprises a pulse generator (e.g. 100) that generates stimulating pulses in moments related to time of occurrence of sensed primary pulses (e.g. Col. 4, ll. 26-52), the pulse generator is in wired or leadless connection with a second electrode (e.g. 124) placed with a left atrial appendage of the patient, wherein the pulse generator generates stimulating pulses being delayed in time relative to moments of the primary pulses and further comprising a unit that senses intracardial activation time by a P wave of a heart of the patient, said P wave having a width, for controlling said delay in time of said generated pulses lead to said second electrode and adjusts thereby the width of the P wave to a minimum or close to the minimum (e.g. Col. 
Regarding claim 17, meeting the limitations of claim 11 above, Pei2 further discloses wherein said second electrode is part of a leadless stimulating device having a sufficiently small size to be placed in the left atrial appendage of the patient and leads stimulating pulses to an inner wall of the left atrial appendage (e.g. Paragraph 46, Figure 1b). 
Regarding claim 18, meeting the limitations of claims 11 and 17 above, Pei2 further discloses wherein the stimulating device comprises legs that stabilize, position and fix the arrangement of the device in the left atrial appendage and the legs are abutting the inner wall of the left atrial appendage and the legs tend to expand in a flexible way and can be squeezed by a ring (e.g. see Figs. 1B and 3A).
Regarding claim 19, meeting the limitations of claims 11 and 17 above, Pei2 further discloses wherein the leadless stimulating device comprises an electrode or a 
Regarding claim 21, meeting the limitations of claims 11 and 17 above, Pei2 further discloses wherein a hook or fixing screw element or a connection filament is coupled to the rear end part of the stimulating device arranged in the left atrial appendage (e.g. 312).
Regarding claim 24, meeting the limitations of claim 11 above, Pei2 further discloses wherein the at least one additional electrode is designed as an electrode clip fixing a position of the electrode and being biased by a spiral spring, and the electrode clip comprises a plurality of circularly arranged clench tips having forward edges bent towards the heart wall, and the clench tips tend to get flexibly expanded and being surrounded by a ring, and retraction of the clench tips with respect to the ring pushes the edges of the clench tips in the heart muscles and provides a durable contact therewith.
Regarding claim 25, meeting the limitations of claim 11 above, Pei2 further discloses wherein the at least one additional electrode is biased by a spiral spring and comprises electrode tines or harpoons at their tips that can be pushed in forward direction to get penetrated into the heart wall and to established a durable contact therewith.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pei in view of Pei2 (hereinafter “Modified Pei”) as applied to claims 11, 17-18, 21 and 24-25 Freeberg et al. (U.S. Pat. 7,647,108 hereinafter “Freeberg”).
Regarding claim 14, Modified Pei discloses the claimed invention as disclosed in detail above, but fails to disclose an extra electrodes coupled to an exterior wall of the left atrial appendage.  However, Freeberg discloses that it is common in the art to use extracardiac electrodes to sense left atrial signals as set forth in Figure 2; Column 8, ll. 14-24 to provide enhanced sensing and pacing of the left atrium.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Modified Pei, with the extracardiac left atrial electrode as taught by Freeberg, since such a modification would provide the predictable results of using an external electrode for providing increased sensing and pacing of the left atrium.
Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/           Primary Examiner, Art Unit 3792